UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-8107



WILLIE AIKEN,

                                            Petitioner - Appellant,

          versus


D. SCOTT DODRILL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-811-5)


Submitted:   February 12, 2002          Decided:     February 28, 2002


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Aiken, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Aiken appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Aiken v. Dodrill, No. CA-01-811-5 (E.D.N.C. Nov. 6, 2001).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2